Exhibit32.1 Certification by the Chief Executive Officer Pursuant to 18 U. S. C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section1350,I, W. Bibb Lamar,Jr., hereby certify that, to the best of my knowledge, the Annual Report on Form10-K of BancTrust Financial Group, Inc. for the fiscal year ended December31, 2009 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of BancTrust Financial Group, Inc. /s/W. Bibb Lamar, Jr. W. Bibb Lamar, Jr. President and Chief Executive Officer March17, 2010 This certification accompanies this Report on Form10-K pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
